Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Registration Statement (FormS-3) and related Prospectus of Kite Realty Group Trust for the registration of $500,000,000 of common shares, preferred shares, depository shares, warrants and rights and to the incorporation by reference therein of our reports dated March15, 2011, with respect to the consolidated financial statements and schedule of Kite Realty Group Trust and the effectiveness of internal control over financial reporting of Kite Realty Group Trust included in its Annual Report (Form10-K) for the year ended December31, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young, LLP Indianapolis, Indiana December 27, 2011
